Citation Nr: 0432230	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a skin disorder.

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

Entitlement to a compensable initial rating for bilateral 
hearing loss.

Entitlement to a compensable initial rating for residuals of 
a perforation of the right ear.

Entitlement to a compensable initial rating for residuals of 
abrasions and contusion of the right arm and forearm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 2002 decisions by 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The June 2002 decision, in pertinent 
part, granted service connection for PTSD, assigning an 
initial rating of 30 percent.  In addition, the June 2002 
decision granted service connection for bilateral hearing 
loss, residuals of a perforation of the right eardrum and 
residuals of abrasions and contusions of the right arm and 
forearm.  The June 2002 decision assigned an initial 
noncompensable rating for each of these disorders.  Finally, 
the September 2002 decision denied service connection for a 
skin disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence reasonably shows that tinea pedis involving 
both feet had its origins in service.

3.  The veteran's PTSD is productive of total occupational 
impairment.

4.  At the May 2004 VA examination, the most severe 
indication of hearing loss of record, the veteran exhibited 
Level II hearing loss bilaterally.

5.  The evidence does not reasonably show that residuals of a 
right ear perforation are productive of swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment.

6.  The evidence reasonably shows that residuals of abrasions 
and contusion of the right arm and forearm are productive of 
slight limitation of motion with pain.


CONCLUSIONS OF LAW

1.  Tinea pedis of both feet was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  PTSD is 100 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

3.  Bilateral hearing loss is not compensably disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §  4.87, Diagnostic Code 6211 (2003).

4.  Residuals of a perforation of the right eardrum are not 
compensably disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2003).

5.  The criteria for an initial rating of 10 percent for 
residuals of abrasions and contusions of the right arm and 
forearm are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in August 2001, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC included a summary of the evidence that 
had been obtained and considered.  The SOC also included the 
requirements that must be met to establish entitlement to the 
veteran's claims.  The basic elements for establishing such 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was provided to the veteran in August 2001, 
before the RO decisions that are the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the August 2001 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim. Specifically, in the 
letter, the RO stated, "Please notify us of records you 
believe are relevant to establishing your claim."  The RO 
then stated that the veteran could help VA with his claim by 
doing the following: "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you."  Thus, the Board finds that in this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error. 38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before the undersigned Veterans Law Judge.  He 
was afforded VA examinations, and the examination reports 
include opinions regarding the cause and extent of his 
disabilities.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for a Skin Disorder

Factual Background

Service medical records are silent with regard to comments, 
findings or treatment associated with a skin disorder during 
service.

A March 1999 private treatment note stated that the veteran 
complained of a history of "fungus" on the left foot.  The 
veteran reported that it started in 1967 with small blisters 
on his feet.  The diagnosis was atopic eczema of the hands 
and feet, and lichenoid dermatosis of the legs.  A September 
2000 private treatment note indicated that the veteran 
complained of eczema off and on "for years."  Vesicles and 
superficial desquamative scales were noted on the soles of 
both feet.

A March 2001 VA treatment note stated that the veteran had 
severe itching and eruption on the soles and sides of his 
feet for over thirty years.  The veteran reported a similar 
eruption and itching on his arms and hands for the past 10 
years.  An August 2001 VA treatment note reflected diagnoses 
of lichen simplex chronicus and tinea pedis.

A September 2001 VA general medical examination report noted 
that the examiner reviewed the veteran's claims folder.  The 
examiner stated that the veteran had severe skin disease, 
which had been diagnosed differently over the years.  He 
noted that the veteran's skin problems began in Vietnam.

An October 2001 VA skin examination report noted that the 
veteran reported developing a rash on his feet in 1966 or 
1967, while he was in Vietnam.  The veteran stated he had no 
other skin problems on other parts of his body until the 
1970s when he developed itching and rash on his arms and 
hands.  The diagnoses were pruritis, lichen simplex chronicus 
and tinea pedis.

An August 2002 statement from E.O., a man who served with the 
veteran, indicated that the veteran stayed with him and his 
family for a period of five days in 1967.  E.O. reported that 
the veteran's feet were raw and bleeding during that time.  
E.O. stated that, over the years, he has noticed that the 
veteran had skin problems with his feet, hands, arms and 
legs.

An August 2002 statement from J.K., the veteran's wife, 
stated that she has known the veteran since 1968.  She stated 
that the veteran has had skin problems since she has known 
him.  She indicated that she has seen the veteran breakout 
over almost his whole body.

A September 2002 statement from A.G., a friend of the 
veteran, stated she has known the veteran his whole life.  
She indicated that the veteran did not have skin problems 
prior to serving in Vietnam.  She reported that he had 
problems with both his feet when he came home.

An October 2002 statement from B.L., a friend of the veteran, 
stated that he had known the veteran since they were 
thirteen.  He reported that, when the veteran returned from 
Vietnam, they were roommates.  He specifically recalled that 
the veteran had a skin problem affecting his feet.

VA treatment notes from September 2002 through April 2003 
reflected continued treatment for skin complaints.

A May 2004 VA general medical examination report noted that 
the examiner had reviewed the veteran's claims folder.  The 
veteran reported a long history of skin outbreaks of the 
extremities, which have been diagnosed as eczema and lichen 
simplex.  The veteran also indicated that he had been 
diagnosed with fungal infections of the feet.  He reported 
that the foot infections have been present since Vietnam.    
The diagnoses were eczematous dermatitis of the upper 
extremities and tinea pedis of the bilateral toes.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  The veteran 
testified that his skin condition has been constant since 
Vietnam.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Clinical records indicate that the veteran has been treated 
for various skin disorders affecting various parts of his 
body.  He has current diagnoses of eczematous dermatitis of 
the upper extremities and bilateral tinea pedis.  Both VA and 
private treatment records reflect that the veteran has 
reported complaints of problems with his feet for over thirty 
years.  In this regard, the Board is not bound to accept 
medical opinions which are based on a history supplied by the 
veteran where that history is unsupported or based on 
inaccurate factual premises.  See Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).

The veteran, in addition to several friends and family 
members, has stated that his skin problems have been constant 
since Vietnam.  The Board notes that, as the record does not 
reflect that the veteran, his friends, and his family possess 
a recognized degree of medical knowledge, their assertions as 
to the existence, nature and etiology of the veteran's 
current diagnoses are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Such statements are, however, 
considered competent with regard to symptoms that were 
observable by the veteran or observed by others.  Although 
the veteran has experienced difficulties with rash and 
itching on other parts of his body, evidence of record does 
not indicate that the veteran has experienced such problems 
since service.  The testimony and other statements provided 
by the veteran and family members describe skin complaints 
primarily involving just the feet since service, with 
pathology affecting that portion of his anatomy being 
diagnosed as tinea pedis.  Accordingly, service connection 
for tinea pedis of the feet is granted.

III.  Increased Rating for PTSD

Factual Background

Service personnel records indicate that the veteran received 
a Purple Heart during his service on Vietnam.

A September 2001 VA treatment note indicated that the veteran 
was being seen for an initial diagnosis.  The veteran 
described himself as a "workaholic".  He complained of 
flashbacks, light sleeping, and an inability to fit in.  The 
physician noted his work history was significant for numerous 
job losses, some due to alcohol abuse, but most due to 
disciplinary issues or incompatibility.  The diagnosis was 
PTSD.

A September 2001 VA examination report noted that the 
examiner reviewed the claims folder.  The examiner noted that 
the veteran had quit several jobs in order to avoid "killing 
someone."  He reported difficulty falling asleep because of 
his fear of nightmares.  He slept episodically during the 
night for five or six hours with medication.  He had extreme 
difficulty controlling his anger.  The examiner stated that 
the veteran showed "evidence of having been significantly 
altered by his military service both in his personal life and 
in his work.  He was able, however, by military-like focus on 
work, with a corresponding military rigor, to keep from 
breaking down with overt PTSD symptomatology.  While this is 
not immediately imminent, the eventual toll of his present 
obsessive-compulsive life style will eventually make itself 
known and for this reason, he is qualified for service-
connected disability for post-traumatic stress disorder in 
the judgment of this examiner.  It is likely that his 
condition will worsen with age, making it impossible for him 
to sustain the role of his present prophylaxis against 
PTSD."  The examiner assigned a global assessment of 
functioning score (GAF) of 55.

A November 2003 VA treatment note indicated that the veteran 
had been laid off from work.  He stated his PTSD was getting 
harder for him to "handle."  The veteran complained of 
increased tension and poorer sleep.  The physician noted that 
the condition of the veteran was "perhaps deteriorating."

An April 2004 VA treatment note stated that the veteran was 
having difficulties with anger and he had threatened a 
neighbor.  He did not report any homicidal or suicidal 
ideations.

An April 2004 statement from the veteran's VA physician 
indicated that the veteran was disabled due to his PTSD and 
would be unable to work for an indeterminant amount of time.

A May 2004 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The examiner noted 
that the veteran's work history was erratic.  On examination, 
the veteran was pleasant, cooperative and oriented to person, 
place, and time.  He exhibited fair eye contact over time.  
His speech was clear and coherent with no obvious sign of 
psychosis or thought disorder.  He denied any auditory or 
visual hallucinations.  No aggressive or threatening behavior 
was displayed.  His mood was dysphoric.  His affect ranged 
from flat to labile.  He exhibited psychomotor agitation.  He 
cried intermittently.  He reported suicidal thinking, 
expressing vague thoughts without plan or intent.  He denied 
homicidal ideation, but admitted to having thoughts of 
killing co-workers in the past.  The examiner stated that the 
veteran had become unable to hold a job.  He indicated that 
the veteran's PTSD symptoms have significantly increased, 
"fulfilling the prediction of his last [VA] examiner."  The 
examiner noted that the veteran was more likely than not 
unemployable. He assigned a GAF of 45.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated 
that he was unable to work.  The veteran testified that he 
had problems with anger management that had resulted in 
incidents with neighbors and co-workers.  He reported 
experiencing nightmares two to three times per week.  He 
indicated that he worked intermittently at his last job and 
had not worked in the last four months.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


Analysis

The evidence of record indicates that the veteran's PTSD has 
resulted in total occupational impairment.  The May 2004 VA 
examiner stated that the veteran was more likely than not 
unemployable due to his PTSD.  In addition, the April 2004 
statement from the veteran's VA physician indicated that he 
was unemployable for an indeterminant amount of time due to 
his PTSD.  While records indicate that the veteran was 
employed for a period of time at the beginning of the appeal 
process, the Board notes that the September 2001 VA 
examination report states that the veteran was "able, 
however, by military-like focus on work, with a corresponding 
military rigor, to keep from breaking down with overt PTSD 
symptomatology.  While this is not immediately imminent, the 
eventual toll of his present obsessive-compulsive life style 
will eventually make itself known ..."  In this regard, the 
veteran should not be penalized because he was able to, for a 
time, mask the severity of his PTSD symptoms with a focus on 
work.  The Board finds that a 100 percent rating is warranted 
for the entire appeal period.

This determination is supported by the assignment of GAF 
scores of 45 and 55. GAF scores of 41 to 50 are defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)." See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (discussing 
a GAF score of 50).  GAF scores of 51 to 60 are defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  The 
veteran's GAF scores reflect a symptomatology more nearly 
productive of a 100 percent disability rating.

The Board acknowledges that not every single symptom listed 
in the criteria for a 100 percent evaluation under Diagnostic 
Code 9411 has been shown in this case. However, such is not 
required.  In awarding a 100 percent evaluation, the Board 
has granted this claim in full.


IV.  Increased Rating for Bilateral Hearing Loss

Factual Background

An October 2001 VA examination report noted puretone 
thresholds were as follows:

 

Average puretone thresholds were 41.25 in the right ear and 
35 in the left ear.  Speech recognition scores were 92 
percent in the right ear and 96 percent in the left ear.  The 
examiner noted that no separation or induction audiology 
examinations were found in the veteran's claims folder.  He 
indicated that it was as likely as not that the veteran's 
period of service contributed to his current hearing loss.

An October 2001 VA examination report noted puretone 
thresholds were as follows:

 

Average puretone thresholds were 41.25 in the right ear and 
40 in the left ear.  Speech recognition scores were 84 
percent in the right ear and 88 percent in the left ear.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated 
that he had difficulty hearing in both ears, but his right 
ear was worse than his left.


Criteria

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2003).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2003).

If impaired hearing is service-connected in only one ear in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.  38 C.F.R. 
§ 4.85(f) (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2003).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Analysis

The Board notes that there are varied audiological 
evaluations of record.  Accordingly, the Board will base its 
decision on the audiological evaluation with the most severe 
level of hearing loss in the left ear, which in this case is 
the May 2004 examination report.  Based on the May 2004 
report, under Table VI contained in Diagnostic Code 6100, the 
average pure tone thresholds and speech recognition scores 
correspond to category II in both ears.  The intersection 
point for these categories under Table VII shows that the 
hearing loss does not exceed the levels contemplated for the 
currently assigned noncompensable schedular rating.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.  However, as noted above, pertinent 
case law provides that the assignment of a schedular rating 
for hearing impairment is to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann, supra.

In addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's hearing loss alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash, 8 Vet. App. at 227.

V.  Increased Rating for Residuals of Perforated Right Ear 
Drum

Factual Background

Service medical records indicate that the veteran had a small 
central perforation of the right eardrum in May 1967.  His 
injury occurred after the vehicle he was in struck a land 
mine.

A September 2001 VA examination report noted that both the 
veteran's eardrums were obscured by wax.

A May 2004 VA examination report noted that the veteran's 
claims folder was reviewed.  On examination, the eardrums and 
ear canals were normal.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated 
that he did not have any drainage from his right ear.


Criteria

Under Diagnostic Code 6210, a 10 percent rating is warranted 
for swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (2003).  Under Diagnostic Code 
6211, a noncompensable rating is assigned for a perforation 
of the tympanic membrane.  38 C.F.R. § 4.87, Diagnostic Code 
6211.

Analysis

Pursuant to Diagnostic Code 6211, perforations of the 
tympanic membrane warrant a zero percent rating. 38 C.F.R. 
§ 4.87.  Clinical evidence of record does not indicate that 
the veteran experiences symptoms, such as drainage or itching 
of the right ear, or other manifestations which would warrant 
a compensable rating under any applicable diagnostic code.  
In addition, the evidence does not raise a question that a 
higher rating is appropriate or warranted for any period of 
time from the veteran's claim to the present so as to warrant 
a "staged" rating due to significant change in the level of 
disability.  Accordingly, entitlement to a compensable 
initial rating for residuals of a perforation of the right 
eardrum is denied.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right ear disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render inapplicable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.

VI.  Increased Rating for Residuals of Abrasions
And Contusion of the Right Arm and Forearm

Factual Background

Service medical records indicate that the veteran injured his 
arm when he was riding in a vehicle that struck a land mine.

A September 2001 VA examination report noted that the 
examiner had reviewed the veteran's claims folder.  The 
veteran was noted to be right handed.  The examiner noted 
that the veteran's difficulties were largely related to his 
right elbow, which was injured in a land mine accident.  
Flexion was 160 degrees and the veteran had full extension to 
0 degrees.  Pronation and supination were both to 90 degrees.  
The examiner noted that there was residual pain in the elbow, 
but no diminution of function.

The May 2004 VA examination report noted that the veteran 
reported limiting his activities that involved exertion of 
the right arm.  On examination, there was no swelling and no 
effusion.  There was tenderness to palpation over the lateral 
epicondyle.  There was normal strength of the right upper 
extremity.  Range of motion was -7 degrees extension to 175 
degrees of flexion.  There was no pain with range of motion.  
X-rays were interpreted as being negative for arthritis.  
Supination was 0 to 85 degrees and pronation was 0 to 65 
degrees.  There was pain with extreme pronation.  The 
examiner diagnosed a history of injury of the right upper 
extremity with secondary lateral epincondylitis, limitation 
of motion of the right elbow and limitation of pronation of 
the right forearm.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated 
that he injured his arm when a mine exploded close to him.  
He reported pain in his right arm.  He testified that he had 
lost some strength in his right arm and his range of motion 
was decreased.  He reported constant pain.

Criteria

Where there is limitation of flexion of either the major 
forearm or the minor forearm to 110 degrees, a noncompensable 
evaluation is assigned.  Where limitation of flexion of 
either forearm is to 100 degrees a 10 percent evaluation is 
assigned, and where there is limitation of flexion of either 
forearm to 90 degrees, a 20 percent evaluation is assigned.  
A 30 percent evaluation is available if there is limitation 
of the major forearm to 70 degrees or limitation of the minor 
forearm to 55 degrees.  A 40 percent evaluation is assigned 
for limitation of flexion of the major forearm to 55 degrees 
or limitation of flexion of the minor forearm to 45 degrees.  
A maximum evaluation of 50 percent is only available where 
there is limitation of flexion of the major forearm to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Where there is limitation of extension of either the major 
forearm or the minor forearm to 45 degrees, a 10 percent 
evaluation is assigned, and where there is limitation of 
extension of either forearm to 75 degrees, a 20 percent 
evaluation is assigned.  A 30 percent evaluation is available 
if there is limitation of the major forearm to 90 degrees or 
limitation of extension of the minor forearm to 100 degrees.  
A 40 percent evaluation is assigned for limitation of 
extension of the major forearm to 100 degrees or limitation 
of flexion of the minor forearm to 110 degrees.  A maximum 
evaluation of 50 percent is only available where there is 
limitation of extension of the major forearm to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2003).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2003).

Analysis

The Board notes that the veteran's symptoms do not meet the 
schedular criteria for a compensable rating under either 
Diagnostic Codes 5206 or 5207.  However, taking into account 
the DeLuca criteria, the Board finds that an initial rating 
of 10 percent is warranted based on noted findings of pain, 
tenderness and some limitation of motion, which would 
logically result in some degree of limitation of function.  
The September 2001 VA examiner noted that the veteran 
experienced residual pain.  The May 2004 VA examiner remarked 
that there was tenderness to palpation of the right elbow.  
In addition, he noted that the veteran's residuals included a 
specified limitation of motion of the elbow and limitation of 
right forearm pronation.  Accordingly, the Board finds that a 
10 initial rating is warranted based on resultant limitation 
of function under DeLuca.  In addition, the evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right arm disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards at this time.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection for a skin disorder, 
diagnosed as tinea pedis, is granted.

Entitlement to an increased initial rating of 100 percent for 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.

Entitlement to a compensable initial rating for residuals of 
a perforation of the right eardrum is denied.


Entitlement to an increased initial rating of 10 percent for 
residuals of abrasions and contusions of the right arm and 
forearm is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



